 Case 3:19-cv-00826-BEN-RBM Document 19 Filed 06/10/20 PageID.531 Page 1 of 1




                        United States District Court
                          SOUTHERN DISTRICT OF CALIFORNIA


Edna Augustine
                                                         Civil Action No. 19-cv-00826-BEN-RBM

                                            Plaintiff,
                                     V.
Andrew M. Saul , Commissioner of                           JUDGMENT IN A CIVIL CASE
Social Security


                                          Defendant.



IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiffs motion for summary judgment is DENIED. Defendant's cross-motion for summary judgment
is GRANTED. Accordingly, the Commissioner of the Social Security Administration's final decision is
AFFIRMED.




Date:         6/10/20                                       CLERK OF COURT
                                                            JOHN MORRILL, Clerk of Court
                                                            By: s/ M. Exler
                                                                                  M. Exler, Deputy
